Citation Nr: 0432486	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-09 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as secondary to diabetes. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran, who had active service from November 1970 to 
March 1972, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The Board acknowledges that the veteran has submitted 
additional evidence without a waiver of the right to initial 
consideration of the evidence by the RO.  In the present 
case, as the Board has found that service connection is 
warranted for the veteran's claim, a remand would serve no 
useful purpose as this decision is a full grant of the 
benefit sought on appeal. See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's peripheral neuropathy is etiologically 
related to his service-connected diabetes.



CONCLUSION OF LAW

The veteran's peripheral neuropathy is proximately due to or 
the result of his service-connected diabetes. 38 U.S.C.A. § 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the 
November 2002 rating decision as well as the March 2003 
Statement of the Case issued in connection with this claim 
have notified the veteran of the evidence considered, the 
pertinent laws and regulations, and the reasons his claim was 
denied.  In addition, the RO sent a letter to the veteran in 
August 2002 that specifically informed him of the substance 
of the VCAA, including the division of responsibilities 
between the VA and the veteran in obtaining the evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his private medical 
records.  The veteran was also afforded a VA examination in 
October 2002 in connection with his claim for service 
connection as well as a hearing before the Board in June 
2004.  The veteran and his representative have not made the 
Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Moreover, the Board notes that any 
deficiencies in VA compliance with the VCAA notice or 
development requirements as they relate to the veteran's 
claim for service connection for peripheral neuropathy are 
not prejudicial to the veteran by virtue of the Board's 
favorable determination this date, as discussed below.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). Simply put, the 
Board finds that disposition of the appellant's claim is 
appropriate.


Background and Evidence

Service records show that the veteran had active service from 
November 1970 to March 1972.

Service medical records were negative for any complaints, 
treatment, or diagnosis of peripheral neuropathy.

A June 1972 rating decision granted the veteran service 
connection for diabetes mellitus.

Private medical records dated from April 2002 to June 2002 
indicate that the veteran was diagnosed with peripheral 
neuropathy and Type II diabetes mellitus.  In April 2002, 
Kenneth Kreines, M.D. noted that the veteran had been well 
until one year earlier when he reported the onset of burning 
dysasthesia, which began in the feet and spread to the legs, 
hands, and left side of the face.  The veteran had since been 
seen by several physicians and had numerous studies 
performed, including magnetic resonance imaging (MRI) and 
nerve conduction studies.  Dr. Kreines stated that the 
electromyography (EMG) apparently confirmed the presence of 
peripheral neuropathy, and that if so, the diagnosis remained 
unclear.  Although the clinical picture was very atypical 
with the involvement of the upper extremities and the face as 
well as the lower extremities, Dr. Kreines further indicated 
that diabetes mellitus would certainly be the most likely 
cause.  In June 2002, Dr. Kreines once again noted that the 
veteran's problems included peripheral neuropathy, which was 
possibly due to diabetes mellitus.  In his assessment, he 
further opined that although it was not entirely certain, the 
most likely etiology of the veteran's peripheral neuropathy 
was mild Type II diabetes mellitus. 

Daniel Woo, M.D. submitted a statement on behalf of the 
veteran in May 2002 in which he related that the veteran 
suffered from a small fiber neuropathy that was most likely 
secondary to diabetes.

The veteran was afforded a VA examination in October 2002 
during which it was noted that he began experiencing a 
burning sensation in his feet approximately one year earlier, 
which had been rapidly spreading since its onset.  He 
reported having a burning dysesthetic pain associated with 
numbness and tingling on the left side of the face, on the 
dorsum of both hands, in the left forearm, in both anterior 
and lateral thighs, and in both lateral calves.  His feet 
burned, and he rated his pain as a seven on a scale of one to 
ten with use of his prescribed medication.  He denied any 
weakness or overt flare-ups of his symptoms, but he did 
indicate that his pain fluctuated.   He reported having 
erectile dysfunction.  Electrodiagnostic testing showed that 
the right median nerve was involved, but this finding did not 
explain the veteran's subjective complaints.  The examiner 
commented that the veteran's disability was not the result of 
brain disease or injury, spinal cord disease or injury, 
cervical disc disease, or trauma to the nerve roots.  He also 
noted that there was disability from the right median nerve, 
but that there was no specific impairment of motor or sensory 
function or fine motor control.  The examiner further 
indicated that an EMG of the right arm and leg was performed 
in February 2002, which suggested a mild sensorimotor 
peripheral polyneuropathy.  However, he also noted that the 
findings were minimal.  Additionally, the examiner opined 
that the veteran suffered from severe subjective pain that 
was not objectively attributable to peripheral neuropathy 
secondary to any cause at that time.  He further stated that 
the veteran had electrodiagnostic evidence for a right carpal 
tunnel syndrome that did not explain his subjective 
complaints.

In his June 2004 hearing testimony before the Board, the 
veteran indicated that two of his private physicians had 
performed tests and diagnosed him with peripheral neuropathy.  
He described having a burning sensation in various parts of 
his body for which he had been taking medication.  The 
veteran also stated that he had taken the results of two 
previous EMG tests to his October 2002 VA examination.  
However, after reviewing these EMG test results, the VA 
examiner had determined that the veteran did not have 
peripheral neuropathy.  

VA medical records dated in July and August 2004 indicate 
that the veteran had been experiencing burning pain on his 
left side for two years with burning, pricking pain on the 
left side of his face, the backs of his hands and forearms, 
and on the tops of his feet.  He also reported having 
stabbing pain on the tops of his feet during the three 
previous years.  His past medical history included diabetes, 
which was previously confirmed by a private endocrinologist.  
It was also noted that the veteran did not have a family 
history of diabetes or neuropathy.  The treating physician 
assessed the veteran's burning, stabbing pains in his lower 
extremities as well as in his upper extremities in a distal 
distribution as most likely being peripheral neuropathy 
related to his diabetes.  


Law and Analysis

The veteran contends that he is entitled to service 
connection for peripheral neuropathy.  More specifically, he 
claims that his service-connected diabetes has caused his 
peripheral neuropathy and that his peripheral neuropathy 
should be service-connected on a secondary basis. 

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

In addition, service connection may also be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition. Id.  The United States Court of 
Appeals for Veterans Claims has further held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation. Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exists, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. Id. 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. 38 
C.F.R. § 3.102.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that service connection for peripheral neuropathy is 
warranted on a secondary basis.  The veteran has a current 
diagnosis of peripheral neuropathy as well as diabetes for 
which he is service-connected, and three physicians have 
indicated that there was a likely relationship between the 
two disorders.  The Board acknowledges that the October 2002 
VA examiner opined that the veteran suffered from severe 
subjective pain that was not objectively attributable to 
peripheral neuropathy secondary to any cause at that time.  
However, the Board notes that the examiner did not 
specifically address whether it was at least as likely as not 
that the veteran's peripheral neuropathy was related to his 
diabetes, nor did he provide a rationale for his opinion.  
Thus, resolving any reasonable doubt in the veteran's favor, 
the Board finds that the veteran's peripheral neuropathy is 
etiologically related to his service-connected diabetes.  
Accordingly, service connection for peripheral neuropathy is 
warranted.


ORDER

Service connection for peripheral neuropathy secondary to his 
service-connected diabetes is granted.



	                        
____________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



